COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER OF CONTINUING ABATEMENT

Appellate case name:        Demetrick James v. The State of Texas

Appellate case number:      01-17-00300-CR

Trial court case number:    1510754

Trial court:                262nd District Court of Harris County

       This Court’s September 26, 2017 Amended Order of Abatement had abated and
remanded this case for the district court to conduct a hearing to, among other things,
execute an amended certification of appellant’s right to appeal and to enter an order
withdrawing counsel and appointing new counsel. On October 26, 2017, a supplemental
clerk’s record was filed in this Court containing, among other documents, the trial court’s
order appointing Natalie Schultz as appellant’s counsel, signed on September 26, 2017,
and a docket sheet showing an order granting the motion to withdraw as attorney.
However, neither the amended certification nor the order were included.
       Accordingly, the Court sua sponte continues to ABATE the appeal and
REMANDS for the district court to execute an amended certification of appellant’s right
to appeal. See TEX. R. APP. P. 25.2(a)(2). The Clerk of this Court is directed to
designate Natalie Schultz as appellant’s lead counsel and remove Kristin Guiney.
       The district court shall enter an amended certification of appellant’s right of appeal
and shall cause it to be filed with the district clerk within 10 days of the date of this
order. We further order the clerk to file a supplemental clerk’s record containing the trial
court’s amended certification and the order granting the motion to withdraw as attorney,
signed on September 26, 2017, with this Court within 15 days of the date of this order.
       This appeal remains abated, treated as a closed case, and removed from this
Court’s active docket. The appeal will be reinstated on this Court’s active docket when
the supplemental clerk’s record is filed with the Clerk of this Court.
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court
Date: October 31, 2017